Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner's Statement of Reasons for Allowance

Applicant has amended the claims to include additional elements that the received geometry data represents geometric structures in unspecified parts and that each coupon is a representative test sample of the feature set for each geometric structure. Applicant’s arguments filed on 09/08/2021 are fully considered and are persuasive as no prior art could be found that teaches the amendments including the original claim limitations.  The rejections of independent claims 1, 8, and 15 and subsequent dependent claims are withdrawn. 

Pertinent prior art is as follows: 
Perez et al. (US PG Pub. No. 20150045928) teaches some elements of the claimed invention.  Perez teaches in paragraph 0008 that a test object is printed and some parameters are optimized such as height of the blade with the printing surface. (Par. 0008)  Perez also teaches that the system evaluates the 3D scans and provides feedback using machine learning techniques. (Par. 0052)  However, the context of “scan” in Peters is related to images taken from a camera rather than a scan from sintering powder such as a direct metal laser sintering (DMLS) method as in the instant application. Perez also does not teach using a parameter dictionary module comprising data from geometric structures of unspecified parts.    
Another reference Balanica et al. (EP3495904A1) teaches testing data collected in a data base and that the test data is from the product after it has been manufactured in a 3D printing device. (Par. 0024)  Balanica also teaches optimizing manufacturing parameters of the laser powdered bed fusion process. (0006)  However, Balanica also falls short of the instant application that teaches an optimized parameter set for each 
No other closely related prior art could be found teaching the claimed limitations in the instant application.  It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116